[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF DECISION FOLLOWING DISCOVERY CONDUCTED BY THE PARTIES
By Memorandum of Decision dated September 24, 1993, the court directed the parties to file additional material relating to the issues presented. The parties have now conducted additional discovery and the court has reviewed the materials submitted.
Service of process was made on May 14, 1993 upon Jason Schlesinger who is the agent for service of process for the defendants Morgan Management Company and Stamford Apartments Company. The sheriff's return, however, describes Mr. Schlesinger as the person in charge of the office of the respective defendants. Thus, service of process was made upon a proper individual but the sheriff's return does not properly describe the status of that individual. Under such circumstances, the court deems service to have been made and upon an appropriate individual sufficient to allow the court to acquire jurisdiction. See Moss v. Nash's Corner Associates, Stamford Superior Court, decision filed June 10, 1992 (Rush, J.); Xerox Corporation v. Axel Johnson Energy Development, Inc., 8 Conn. Law Reptr. No. 18, 551, 554 n. 1 (May 13, 1993) (Lewis, J.).
Under the authorities cited in the prior Memorandum of Decision, the action was commenced on May 14, 1993, thereby triggering the thirty day period within which the employer must file a Motion to Intervene. Having failed to file a Motion to Intervene within the thirty day period, the right of action has CT Page 2066 abated pursuant to the provisions of General Statutes 31-293(a).
The Motion to Intervene is therefore denied.
Rush, J.